Citation Nr: 1760129	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-21 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for bilateral hearing loss disability.

Entitlement to service connection for tinnitus.

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently transferred to the VA RO in Indianapolis, Indiana.

This case was previously before the Board in June 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

Bilateral hearing loss disability and tinnitus are etiologically related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  Tinnitus was incurred in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that he has bilateral hearing loss disability and tinnitus as a result of his active service.  Specifically, he asserts that acoustic trauma sustained from weapons testing, grenade explosions, and other hazardous noise exposure during service in the Republic of Vietnam resulted in decreased hearing acuity and tinnitus.

A review of the Veteran's DD Form 214 shows that he had a military occupational specialty (MOS) of Supply Specialist and service personnel records (SPRs) show he also served as a Grenadier.  In support of his claim, the Veteran stated that he also served as his unit's armorer during overseas service in Republic of Vietnam.  In this regard, the Veteran submitted a Certificate of Training for completion of Armorer Course Training at Ft. McClellan, Alabama prior to his overseas deployment.  Therefore, based on the Veteran's MOS, the circumstances of his service, and the evidence showing certified training for armorer duties; the Board concedes exposure to hazardous noise and subsequent acoustic trauma while in active service.

Service treatment records (STRs) show that the Veteran was not diagnosed with bilateral hearing loss disability for VA purposes or tinnitus while he was in active service.  However, the Board notes that the Veteran is competent to report when he first experienced symptoms of decreased hearing acuity and tinnitus and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

In September 2012, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported in service noise exposure.  He reported current symptoms of tinnitus and bilateral hearing loss disability.  Audiometric testing revealed that the Veteran had bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2017).  The examiner diagnosed bilateral hearing loss disability and tinnitus, but stated that a medical opinion regarding the etiology of either disability could not be provided as the Veteran's claims file was never made available for review.  

At a subsequent VA audiology evaluation in August 2016, the examiner diagnosed bilateral hearing loss disability and tinnitus.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by or a result of an event in active service.  In this regard, the examiner noted that the Veteran did not sustain a significant threshold shift while in active service.  Additionally, the examiner noted that claims of delayed onset of noise induced hearing loss were precluded by the Institute of Medicine (IOM) study in 2005, in which it was noted that there was not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss could develop much later in one's lifetime, long after the cessation of that noise exposure.  The study went on to report that although definitive studies to address that issue had not been performed, based on anatomical and physiological data available on the recovery process following noise exposure, it was unlikely that such delayed effect occurred.  

The August 2016 VA examiner also opined that it was less likely as not that the Veteran's tinnitus was caused by or a result of active service noise exposure.  In this regard, the examiner noted that the Veteran reported ringing in his ears as a result of all the weapons firing, but that he also had related a story of incurring tinnitus as a result of personal trauma to the head sustained when he was beaten after he was assigned to a squadron seeking drug users and drug dealers while he was serving in the Republic of Vietnam.  He reported that as a result of his attachment to that squadron, he was beaten by fellow service members with a pipe which caused a loss of consciousness and evacuation to a distant hospital for recovery.

In October 2016, the Veteran's claims file was returned to the VA examiner for an addendum opinion acknowledging and addressing current medical studies regarding damaging effects of noise exposure on the auditory system and delayed onset hearing loss.  At that time, the VA examiner discounted the medical studies noted as they were based on testing performed on laboratory animals and that findings in rodent studies could not necessarily be extrapolated to human subjects.  However, the examiner noted that tests on rodent subjects could lead to speculation that similar effects may occur in humans.  The examiner further noted that based on that speculation, questions were raised as to the validity of stating that past exposure to hazardous noise levels was not the underlying cause of hearing loss manifesting years later, based on documentation showing that there was no evidence of any shift in hearing at the end of said hazardous noise.  

The Board finds that the August 2016 VA medical opinion and October 2016 addendum opinion are not adequate for adjudication purposes.  In this regard, the August 2016 VA examiner heavily relied on the 2005 study regarding delayed onset noise induced hearing loss conducted by the IOM as the basis for the negative opinion provided.  However, in the October 2016 addendum opinion, the VA examiner very specifically stated that the current studies regarding delayed onset noise induced hearing loss in laboratory rodents caused some speculation regarding whether delayed onset noise exposure was actually a possible finding in human subjects.  As the medical literature on the subject is inconclusive, and that fact was readily acknowledged by the VA examiner, the 2005 IOM study cannot adequately support a negative medical nexus opinion for bilateral hearing loss disability.  Further, the examiner found that the Veteran's reports of the onset of his tinnitus were inconsistent and as such, it was less likely as not related to his active service.  However, the Board notes that all reports of onset, acoustic trauma and head injury, actually occurred while the Veteran was in active service.  Therefore, the Veteran has been consistent with regard to the period of onset, just not a specific event.  As such, the opinions are not adequate and they cannot serve as the basis of a denial of entitlement to service connection.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify reduced hearing acuity and tinnitus and his statements have been found credible.

In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced symptoms of hearing loss and tinnitus in active service and the Board has found those statements credible.  The Veteran was shown to have bilateral hearing loss disability for VA purposes and a current diagnosis of tinnitus.  While there are negative VA medical opinions of record, those opinions have been found inadequate and are not probative evidence against the claim.  

Accordingly, the Board finds that the evidence for and against the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that further development is necessary before the remaining claim on appeal is decided.

The Veteran has asserted multiple back injuries during his period of active service.  In this regard, the Veteran reported two separate events that resulted in back injury during his time stationed at Ft. McClellan, Alabama, prior to his overseas deployment to the Republic of Vietnam.  In the September 2010 VA examination report, the Veteran indicated apparent injury to his lower back while stationed in Alabama in 1971.  According to the Veteran's report of medical history, he was helping to unload barrels off a truck when one barrel slid off against him and pinned him against a wall.  The Veteran noted significant back pain resulted from that incident, to include several days of treatment and advisement of lower back/sacroiliac injury.  At his August 2016 VA examination, the Veteran reported being hospitalized after his involvement in a physical altercation in 1971 that may have resulted in back injury.  SPRs from December 1970 show the Veteran was cited for striking another officer, but no further information is available.  The Veteran also reported multiple assaults by service members in his unit during his overseas service that may have resulted in back injury.  He reported he was tasked with investigating drug abuse in his unit and sustained retaliatory head and body trauma by fellow service members that resulted in transfer and hospitalization for neurological issues during active service in the Republic of Vietnam.  Currently, the only medical reference of record to such treatment is a September 1971 document referring the Veteran from the 3rd Field Hospital in Da Nang, Vietnam, to a Neurology Clinic which the Veteran reported was located in Saigon.

Also included in the September 2010 VA examination report is the Veteran's reported history of a severe work-related back injury in January 1990, in which he sustained multiple spinal compression fractures after falling off a crane he was inspecting during the course of his job duties.  Notably, the Veteran indicated that his private physicians advised him of apparent evidence of previous injury in the sacral region resulting from the in-service injuries mentioned above.

The Board finds that remand is necessary as the private treatment records from the hospital where the Veteran was evaluated for his job-related injury and where his 1990 lumbar spine surgeries were performed are not associated with the record.  Aside from a Social Security Administration (SSA) letter confirming that the Veteran's SSA case file was destroyed, there is no indication that VA has made any further attempts to obtain those private treatment records.  In order for the Board to render a decision in this appeal, any and all outstanding service treatment and/or personnel records as well as VA and private treatment records detailing medical treatment for the Veteran's lumbar spine disabilities from 1975 to 2009 that have not been associated with the file must be obtained and associated with the record prior to adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Conduct the appropriate development to identify and obtain any additional service treatment and personnel records not currently of record.  All attempts to obtain those records should be documented in the record.  If the records are deemed to be unavailable, the Veteran should be notified of such.

2.  Conduct the appropriate development to identify and obtain all private treatment records pertaining to the Veteran's January 1990 job-related back injury and subsequent back surgeries, to include contacting the Veteran and asking him to submit additional copies of records in his possession.  All attempts to obtain those records should be documented in the record.  If the records are determined to be unavailable, the Veteran should be notified of such.

3.  Conduct any other development determined to be warranted, to include obtaining addendum medical opinions as necessary in the event that additional medical records are received.

4.  Then, readjudicate the remaining issue on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


